Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application 16/818,47 (US11143607B2) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 of prior U.S. Patent No. 11143607 (Hereinafter known as parent application). This is a statutory double patenting rejection. Claim 1 of the instant application and Claim 1 of the parent application contain the same limitations. Claim 1 of the instant application contains a further limitation of “first, inserting an NMR apparatus into the borehole which is located in a hydrocarbon-containing geological formation.” This additional step is inherent to the parent application as the actions of “exposing the out of the pore portion of the hydrocarbon-containing geological formation to an NMR pulse gradient along an axis Z …” and “repeating with the magnetic pulse gradient along any directions in a plane XY perpendicularly to the axis Z…” requires the NMR apparatus to be in the borehole. The NMR apparatus in the borehole performs the generation of pulse gradients in the XY plane that is perpendicular to the Z axis, which allows for the determination of the permeability anisotropy of the borehole. The scope of the parent application and the instant application is the determination of the permeability anisotropy in a borehole of a geological formation containing hydrocarbons by the use of a nuclear magnetic resonance apparatus. The limitations as detailed in the parent application and as detailed in the instant application lead to the same exact method being employed for the determination of the permeability anisotropy in a borehole. The parent application and the instant application are directed to the identical inventions that are coextensive in scope. 

Conclusion
Claims 1-6 are only rejected under a double patenting issue and have no prior art rejections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863